         Case 3:19-mc-03863-ECM Document 3 Filed 05/01/19 Page 1 of 2



                      IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                   EASTERN DIVISION


UNTIED STA 1 ES OF AMERICA,

                         Plaintiff,

                 v.                                  MISC NO. 3:19-Pt-3263-6m

Adient,
West Point, GA,

                        Garnishee,

DAMEISHA,MITCHELL,

                       Defendant.


                                      WRIT OF GARNISHMENT

GREETINGS TO:          Adient
                       1700 South Progress Parkway
                       West Point, GA 31833

       An Application for a Writ of Garnishment against the property of DAMEISHA

MITCHELL,defendant, has been filed with this Court. A Judgment has been entered against the

above-named defendant in the amount of $440,376.00, plus costs and interest. The balance due

on the Judgment as ofApril 30,2019 is $439,684.78,with interest accruing at the rate of0 percent

per annum until paid in full.

       You are required by law to answer in writing, under oath, within ten (10) days, whether-

or-not you have in your custody, control or possession of any property owned by the debtor,

including non-exempt, disposal earnings.

       Please state whether-or-not you anticipate paying the debtor any future payments and

whether such payments are weekly, bi-weeldy or monthly.
            Case 3:19-mc-03863-ECM Document 3 Filed 05/01/19 Page 2 of 2



          You must file the original written Answer to this Writ within ten_(10) days of your

 receipt of this Writ with the United States District Clerk at: Clerk, U. S. District Court,

 Middle District of Alabama,One Church Street, Suite B-110, Montgomery,Alabama 36104.

 Additionally, you are required by law to serve a copy of your Answer upon the debtor at:

1304 Jackson Drive Phenix City, Alabama,36869 and upon the United States Attorney,Post

 Office Box 197, Montgomery, Alabama 36101.

          Under the law,there is property, which is exemptfrom this Writ ofGarnishment. Property

which is exempt and which is not subject to this Order is listed on the attached Debt Collection

Notice.

        Pursuant to Title 15 U.S.C. §1674, a Garnishee is prohibited from discharging a defendant

r from employment by-reason-ofthe fact that his earnings have been subject to garnishment.

        If you fail to answer this Writ or to withhold property in accordance with this Writ, the

United States of America may petition the Court for an Order requiring you to appear before the

Court. If you fail to appear or do appear and fail to show good cause why you failed to comply

with this Writ,the Court may enter a Judgment against you for the value ofthe debtor's non-exempt

property. It is unlawful to pay or deliver to the defendant any item attached by this Writ.

                                                       Debra P.liacfott
                                             UNITED STATES DISTRICT CLERK
